DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/2/2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

1:	Claim(s) 1, 3, 4, 6, 10 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2017051722A1 Kaneko et al (for examination purposes the examiner has relied upon the provided English translation).
2:	As for Claim 1, Kaneko et al depicts in Figures 1 and 2 and teaches on Page 6, Lines 1-3 and Page 18, Paragraph [5] thru Page 6, Paragraph [3] an image recognition device comprising: an imaging unit (CMOS image sensor) that captures a plurality of images at the same exposure start timing in one frame period by using imaging pixels having different sensitivities (the different sized pixels have different sensitivities) to generate image data; and a recognition unit that recognizes a subject (recognition of the state of the driver) from each of the image data (Kaneko et al teaches on Page 23, Paragraph [6]).
3:	As for Claim 3, Kaneko et al depicts in Figure 2 and teaches on Page 7, Paragraph [4] wherein the imaging unit includes a pixel array in which a plurality of the imaging pixels having the same light receiving area  (R1, B1, G1b and G1a) and having different light transmittances of color filters (RGB) stacked thereon are two-dimensionally arranged.
4:	As for Claim 4, Kaneko et al depicts in Figure 2 and teaches on Page 7, Paragraph [4] wherein the imaging unit includes a pixel array in which a plurality of the imaging pixels having different light receiving (R1, R2, R3) areas are two-dimensionally arranged.
5:	As for Claim 6, Kaneko et al depicts in Figure 2 and teaches on Page 20, Paragraphs [3-4] wherein the imaging unit includes a pixel array in which a low-sensitivity imaging pixel (small pixels), a moderate-sensitivity imaging pixel (middle pixel), and a high- sensitivity imaging pixel (large pixel) are two-dimensionally arranged.
6:	As for Claim 10, Kaneko et al teaches on Page 23, Paragraph [6] wherein the recognition unit recognizes the subject (state of the driver) from the image data input from the imaging unit (camera).
7:	As for Claim 14, Claim 14 is rejected for reasons discussed related to Claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8:	Claim(s) 2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2017051722A1 Kaneko et al (for examination purposes the examiner has relied upon the provided English translation) in view of USPN 10,855,940 B2 Matsumoto et al.
9:	As for Claim 2, Kaneko et al teaches an imaging unit includes a pixel array. However, does not teach pixels having the same light receiving area and different exposure times are two-dimensionally arranged.
Matsumoto et al teaches on Column 3, Line 44 thru Column 4, Line 4, Column 9, Lines 54-67 and Column 10, Lines 6-16 an image sensor that allows the image sensor to set different exposure times independently for different pixel block (this would include a moderate, short and long exposure) in order to improve dynamic range and therefore, improve image quality.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to modify the camera system of Kaneko et al to enable the pixels within the array to set different exposure times independently for different pixel block (this would include a moderate, short and long exposure) as taught by Matsumoto et al in order to improve dynamic range and therefore, improve image quality.
10:	As for Claim 5, Kaneko et al teaches an imaging unit includes a pixel array. However, does not teach wherein the imaging unit includes a pixel array in which a long-exposure imaging pixel, a moderate-exposure imaging pixel, and a short-exposure imaging pixel are two-dimensionally arranged.
Matsumoto et al teaches on Column 3, Line 44 thru Column 4, Line 4, Column 9, Lines 54-67 and Column 10, Lines 6-16 an image sensor that allows the image sensor to set different exposure times independently for different pixel block (this would include a moderate, short and long exposures) in order to improve dynamic range and therefore, improve image quality.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to modify the camera system of Kaneko et al to enable the pixels within the array to set different exposure times independently for different pixel block (this would include a moderate, short and long exposure) as taught by Matsumoto et al in order to improve dynamic range and therefore, improve image quality.
11:	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2017051722A1 Kaneko et al (for examination purposes the examiner has relied upon the provided English translation) in view of CN 109073858 A Akabane (for examination purposes the examiner has relied upon the provided English translation).
12:	As for Claim 7, Kaneko et al a camera system that can perform image recognition for operations in a vehicle. However, does not teach wherein in a case where the subject is recognized, the recognition unit outputs a result of recognizing the subject and the image data to a device in a subsequent stage, and in a case where the subject is not recognized, the recognition unit outputs information indicating that the subject is not recognized to the device in the subsequent stage. 
Akabane teaches on Page 17, Lines 28-29 a camera system that performs image recognition in a vehicle in a case where the subject is recognized, the recognition unit outputs a result of recognizing the subject (risk of collision exists) and the image data to a device (display to warn driver and forced deceleration) in a subsequent stage, and in a case where the subject is not recognized (no collision risk exist), the recognition unit outputs information indicating that the subject is not recognized (no warning is output to the display) to the device in the subsequent stage. Akabane teaches this method is advantageous because it can prevent vehicle collisions and therefore improve safety.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to modify the camera system of Kaneko et al to in a case where the subject is recognized, the recognition unit outputs a result of recognizing the subject (risk of collision exists) and the image data to a device (display to warn driver and forced deceleration) in a subsequent stage, and in a case where the subject is not recognized (no collision risk exist), the recognition unit outputs information indicating that the subject is not recognized (no warning is output to the display) to the device in the subsequent stage as taught by Akabane in order to prevent vehicle collisions and therefore improve safety.
13:	Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2017051722A1 Kaneko et al (for examination purposes the examiner has relied upon the provided English translation) in view of Official Notice.
14:	As for Claims 8 and 9, Kaneko et al teaches an imaging system that captures an image using pixels with different colors and sensitivities. Furthermore, Kaneko et al teaches using the capture images to perform an image recognition using image processing. However is silent as to if demosaicing processing is performed in the image prior to the image being used to perform image recognition. 
	Official Notice is taken that it was well known in the art before the effective filing date of the claimed invention to perform image recognition using image processing on raw image data that was not demosaiced and performing image recognition using image processing on processed JPEG image data that was demosaiced in order to allow the system to choose between higher image quality using an unprocessed RAW image or faster processing using JPEG thereby improving the adaptability of the camera system.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to enable the camera system of Kaneko et al to perform image recognition using image processing on raw image data that was not demosaiced and performing image recognition using image processing on processed JPEG image data that was demosaiced in order to allow the system to choose between higher image quality using an unprocessed RAW image or faster processing using JPEG thereby improving the adaptability of the camera system.
Allowable Subject Matter
Claims 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M HANNETT whose telephone number is (571)272-7309.  The examiner can normally be reached 8:00 AM-5:00 PM Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached at 571-272-7406 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JAMES M HANNETT/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        
JMH
November 29, 2022